Concurring in the majority opinion by Mr. Justice MCKINNEY, I add the following:
The question seems to me to be simply this: Is application of the provision in Code Section 8669 for service on a "clerk" limited to cases in which the defendant corporation has its chief office in this State? I do not so understand. By the immediately preceding Section 8668, provision is made for service upon the corporation when the suit is brought in the county in which the corporation keeps its chief office. By Section 8669, immediately following, provision is made for those cases where the suit is brought in some other county than the one in which the corporation keeps its chief office, provided for in the preceding section.
The difficulty in construction suggested is eliminated if the language which gives rise to this difficulty is treated as parenthetical. Eliminating words not appropriate to the instant situation and inserting parentheses where they seem to me to be called for, the statute would read: "When a corporation . . . has an . . . agency . . . in any county (other than that in which the chief officer or principal resides), the service of process may be made on any agent or clerk employed therein in all actions brought in such county against same growing out of the business of, or connected with, said principal's business," etc.
I find no purpose evinced to limit the service provided for under this section to corporations having a chief office within the confines of this State. *Page 244